Appeal by the defendant from a judgment of the County Court, Nassau County (Ain, J.), rendered March 20, 1992, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Initially it is noted that the defendant’s claim that the trial court’s jury charge on identification was prejudicial was not preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, this contention is without merit. The County Court’s instruction clearly conveyed that it was the jury’s responsibility to assure that the defendant’s identification was proven beyond a reasonable doubt (see, People v Whalen, 59 NY2d 273). Thompson, J. P., Pizzuto, Santucci and Florio, JJ., concur.